[EDITORS' NOTE:  FIGURE IS ELECTRONICALLY NON-TRANSFERRABLE.]
A line drawn from E to W, passing through the center of the square and parallel with the lines A B and C D, divides the square into two equal rectangles, because the sides and angles of the one are equal to the corresponding sides and angles of the other. The one rectangle is called the north half of the square, because the northern boundary of the half and square are the same. If this one line in common between the rectangle and the square makes this half certain by designating it as the north half, then surely, where the triangle and the square have two sides in common this ought to enable this triangle to be described as the northwest half of the square. It therefore appears that the square is more easily divided into two equal triangles than into two equal rectangles, and that to describe the triangle as the northwest half of the square is more certain than the rectangle by the north half of the square, for the reason that in the one case the triangle has the two sides, the north and the west, in common, while the rectangle and the square have only one side in common; that is, the north side.
It is very true that descriptions by government numbers of lands are usually of pieces of land in squares or rectangles; but it does not follow that similar descriptions may not be applied to triangles, as in the case in hand. It is also true that the north half of the northwest quarter and the northwest half of the northwest quarter do not describe or include the same identical piece of land. They do, however, include or describe in part the same land — a certain 60-acre tract in both; the other 20, however, of each, is different.
This is thought by some to show that there can be no northwest half, because it does not coincide with either the north half or the west half, or both together. That it should coincide with a half or halves of any other description is not at all necessary. That the fact that it does not entirely coincide with any other half tends to its certainty, and not its uncertainty. Several different halves may overlap. The north half and the west half overlap; so does the north half and the east half overlap. The south half and the east half, and the south half and the west half overlap; yet neither of these descriptions is void because it overlaps some other half. The northwest half does not overlap any of the southeast half, but it does overlap a part of the northeast half. Each half of a square has its complementary half, and the two together make the square. For any two halves not to overlap they must be complementary halves; for example, the north half is complementary to the south half, the east half to the west half, the northwest half to the southeast half, and the northeast half to the southwest half. So the northwest half does describe a part of the land included in the north half — that is, 60 acres thereof — and the deed was therefore admissible to prove title. *Page 246 
There was evidence sufficient to carry the question of adverse possession to the jury. Moreover, there was no attempt to limit the recovery to the land only described in the deed.
There was no error in the giving of any one of the plaintiff's requested charges; they each stated elementary principles of law.
There is dictum in an Illinois case (Pry v. Pry et al.,109 Ill. 466), which would seem to be contrary to this holding. The description there, however, presented an entirely different case from this, and is pure dictum. Some of the text-books seem to follow this dictum. However, the question as to the sufficiency of the description is one of fact, geometry and surveying, more than of law.
It results that the judgment must be affirmed.
Affirmed.
SAYRE, SOMERVILLE, GARDNER, and THOMAS, JJ., concur.
ANDERSON, C. J., and McCLELLAN, J., dissent.
I cannot concur in the majority opinion, and think that the trial court erred in admitting the deed in evidence, either as title or color of title, as the description of land embraced was void for uncertainty. "The north-west half of the north-west quarter" is unknown to our system of describing land, and in my opinion the triangle shape given the land by the majority in order to make the description definite and certain is contrary to the well-established system of describing land, and is foreign to the intention of the parties to the deed. Wilson v. Wilson, 97 Miss. 423, 52 So. 353; Pry v. Pry, 109 Ill. 466.
McCLELLAN, J., concurs in this dissent.